Landon, J. :
If we treat the dug-way as a strip of land by which the plaintiffs’ land is bounded on the north, the grant to the plaintiffs would not extend to its center line. Ordinarily, when land is bounded by a stream, ditch, lane, alley, wall or way, which belongs to the grantor, the grant extends to the center thereof, and in respect to the way, conveys an easement over the whole thereof and reserves an easement as to the half conveyed. (White's Bank of Buffalo v. Nichols, 64 N. Y. 65; Bissell v. N. Y. C. R. R. Co., 23 id. 61; Perrin v. N. Y. C. R. R. Co., 36 id. 120 ; Child v. Starr, 4 Hill, 369.)
But when land is described as bounded by other land, as land, and not as a line, or way for egress or ingress, then the side of the -land mentioned, and not its center,, is the boundary. (City of Boston v. Richardson, 13 Allen, 146.)
Upon the evidence, we think this dug-way was regarded as a lane or alley forming a right of way from the highway to the river, and was not merely a strip of land, and hence the grant to the plaintiffs was to the center thereof, and conveyed an easement in the whole thereof.
We do not think the evidence sufficient to justify the finding of adverse user by the defendant and his grantors for twenty years.
The judgment is reversed, new trial granted, costs to abide the event.
All concurred.
Judgment reversed and a new trial granted, costs to abide the event.